                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS

LUOK DUGAK,                                        )
a/k/a Luok Tuach,                                  )
No. Axxxxx2090,                                    )
                                                   )
                       Petitioner,                 )
                                                   )
       vs.                                         )       Case No. 19-cv-1276-SMY
                                                   )
MR. D. ACUFF,                                      )
Warden, Pulaski County Detention Center,           )
                                                   )
                       Respondents.                )


                             MEMORANDUM AND ORDER
YANDLE, District Judge:

       Petitioner Luok Dugak is currently imprisoned at the Pulaski County Detention Center in

Ullin, Illinois (Doc. 1). Proceeding pro se, he filed his Petition for a Writ of Habeas Corpus

under 28 U.S.C. § 2241 on November 20, 2019 to challenge his continued detention. Dugak

claims that he has been unconstitutionally detained in immigration custody for more than 180

days subsequent to his final removal order. (Doc. 1, pp. 2, 7). He also complains that the

government plans to deport him to the wrong country. (Doc. 1, p. 7).

       This matter is now before the Court for a preliminary review of the Petition. Rule 4 of

the Rules Governing Section 2254 Cases in the United States District Courts provides that, upon

preliminary review of the petition by the district court judge, “[i]f it plainly appears from the

petition and any attached exhibits that the petitioner is not entitled to relief in the district court,

the judge must dismiss the petition and direct the clerk to notify the petitioner.” Rule 1(b) gives

the Court the authority to apply the Rules to other habeas corpus proceedings, such as this action.




                                                  1
Without commenting on the merits of Dugak’s claims, the Court concludes that the Petition

survives preliminary review under Rule 4, and a response will be ordered.

       Dugak asserts that he was taken into immigration custody on April 19, 2019. His

removal order had been issued on May 9, 2013. (Doc. 1, p. 4). He is a native of North Sudan

but was issued travel documents to South Sudan. (Doc. 1, pp. 7, 17, 22). According to a June

26, 2019 letter from Immigration and Customs Enforcement (“ICE”) and other attached

documents, ICE considers Dugak to be a citizen of South Sudan and the Immigration Judge

ordered him to be removed to that country in 2013. (Doc. 1, p. 9). Dugak claims that because

North and South Sudan are at war, and because he is an Arab and Muslim, his life will be in

danger if he is sent to South Sudan. (Doc. 1, p. 17). ICE informed Dugak that the South Sudan

government has recognized him as a citizen and issued him a travel document. (Doc. 1, pp. 17-

18, 22). However, Dugak claims that in an interview with the South Sudan consulate, he was

told his removal is “significantly unlikely as of now and possibly in the near future.” (Doc. 1,

pp. 26-27). He has requested release from ICE custody so that he may live with his U.S. Citizen

spouse and children in Louisville, Kentucky. Id.

                                             Disposition

       IT IS HEREBY ORDERED that the Petition for Writ of Habeas Corpus shall proceed

past preliminary screening.

       IT IS FURTHER ORDERED that Respondent shall answer the Petition within twenty

(20) days of the date this order is entered (on or before December 26, 2019). 1 This order to

respond does not preclude Respondent from making whatever waiver, exhaustion, or timeliness

arguments he may wish to present to the Court. Service upon Acuff, Warden of the Pulaski


1
  The response date ordered herein is controlling. Any date that CM/ECF should generate in the course of
this litigation is a guideline only.
                                                   2
County Detention Center, 20 Justice Drive, Ullin, Illinois, 62992 shall constitute sufficient

service.

       IT IS FURTHER ORDERED that, pursuant to Federal Rule of Civil Procedure 4(i), the

CLERK is DIRECTED to send a copy of the letter constituting service, the Petition, and this

Order to the United States Attorney for the Southern District of Illinois, and to send a copy of the

letter constituting service, Petition, and this Order via registered or certified mail to the Attorney

General of the United States in Washington, D.C., to the United States Department of Homeland

Security, and to the United States Immigration & Customs Enforcement.

       Petitioner is ADVISED of his continuing obligation to keep the Clerk (and Respondent)

informed of any change in his whereabouts during the pendency of this action. This notification

shall be done in writing and not later than seven (7) days after a transfer or other change in

address occurs. Failure to provide such notice may result in dismissal of this action. See FED. R.

CIV. P. 41(b).

       IT IS SO ORDERED.

       DATED: December 5, 2019


                                                      s/ Staci M. Yandle
                                                      STACI M. YANDLE
                                                      United States District Judge




                                                  3
